Title: Tuesday June 25th. 1771.
From: Adams, John
To: 


       At York Court, dined with the Judges, and spent the Evening at Ritchies with Bradbury and Hale of Portsmouth, a sensible young Lawyer. Bradbury says there is no need of Dung upon your Mowing Land if you dont feed it in the Fall nor Spring. Let the old Fog remain upon it, and die and rot and be washed into the Ground, and dont suffer your Cattle to tread upon it and so poach and break the soil, and you will never want any Dung.
       Recipe to make Manure.
       Take the Soil and Mud, which you cutt up and throw out when you dig Ditches in a Salt Marsh, and put 20 Load of it in a heap. Then take 20 Loads of common Soil or mould of Upland and Add to the other. Then to the whole add 20 Loads of Dung, and lay the whole in a Heap, and let it lay 3 months, then take your Spades And begin at one End of the Heap, and dig it up and throw it into another Heap, there let it lie, till the Winter when the Ground is frozen, and then cart it on, to your English Grass Land.—Ten or 20 Loads to an Acre, as you choose.—Rob. Temple learnt it in England, and first practised it at Ten Hills. From him the Gentry at Cambridge have learnt it, and they all Practise it.
       I will bring up 20 or 30 Loads, of this Salt Marsh Mud, and lay it in my Cow Yard upon the Sea Weed that is there, bring up that which lies in the Road by James Bracketts as we go to Mr. Quincys. Query. Would not a Load of fresh meadow Mud, and a Load of Salt Meadow Mud with some Sand, and some dung &c. make a good Mixture.
       If I can so fence and secure Deacon Belchers and Lt. Belchers Orchards, as not to feed them at all in the Fall, Winter nor Spring I could get a fine Crop of English Hay from thence. But I must keep up my Fences all Winter to keep off my Neighbours Creatures, Hogs, Horses, Oxen, Cows and Sheep.
      